 In the Matterof AMERICANCASTING COMPANY (BLAKESLEEPLANT)andUNITED STEELWORKERS OF AMERICA,C.I.O.Case No. R-5866.-Decided September 15, 1943Coleman, Spain, Stewart & Darvies, by Mr. Frank M. Young,ofBirmingham, Ala., for the Company.Mr. R. F. FarrandMr. Noel R. Beddow,of Birmingham, Ala., forthe C. I. O.Mr. J. H. HowardandMr. J. D Baumgardner,of Birmingham,Ala., for the I. A. M.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, affil-iated with the C. I. 0., herein called the C. I. 0., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of American Casting Company, Blakeslee plant, Birming-ham, Alabama, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore T. Lowery Whittaker, Trial Examiner.Said hearing was heldat Birmingham, Alabama, on August 20, 1943. The Company, theC. I. 0., and International Association of Machinists, unaffiliated,herein called the I. A. M., appeared,' participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.i International Moulders and Foundry Workers Union of North America,although servedwith notice,did not appear at the hearing.52 N. L. It. B., No. 109.-637 638DECISIONS OF NAfrIONTA.L LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Casting Company, an Alabama corporation, is engagedin the manufacture of war materials.The Company operates twoplants at Birmingham, Alabama, one of which is called the Blakes-lee plant and is the only plant involved herein. , During the last 12-month period raw materials, consisting of steel, iron, brass, and coke,valued in excess of $100,000, were used at the plant in question, approxi-mately 5 percent of which was shipped from points outside the Stateof Alabama.During the same period it produced finished products,valued in excess of $250,000, approximately 75 percent of which wasshipped to points outside the State of Alabama.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.IT.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress, ofIndustrial Organizations, and International Association of Machin-ists, unaffiliated, are labor organizations admitting to membership em-ployees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe parties stipulated that on May 12, 1943, the C. I. O. addresseda letter to the Company requesting recognition and negotiation of acontract; the Company refused to grant such request unless and untilthe C. 1. 0. was certified by the Board.A statement prepared by a Field Examiner, introduced in evidence,and astatement made by the Trial Examiner at the hearing, indicatethat the unions represent a substantial number of employees in theunit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. seeks a unit comprised of all production and mainte-nance employees of the Company, excluding foremen, supervisors,2 The combined statements of the Field Examiner and the Trial Examiner show thatthe C. I 0. submitted 141 membership cards, 61 of which bear apparently genuine originalsignatures and bear names of persons whose names are listed on the Company's pay rolls ofJuly 15, 1943.The I. A. M. submitted 64 membership cards, 60 of which bear apparentlygenuine signatures and bear names of persons whose names are listed on the Company'spay rolls mentioned above.There are 179 employees in the appropriate unit. AMERICAN CASTING COMPANY639watchmen, guards, and clerical employees.The I. A. M. contendsthat the employees of the machine shop, excluding supervisors, clericalemployees, guards, watchmen, and employees in the shipping andfoundry departments should compiise the appropriate unit.TheCompany prefers a plant-wide unit.The Company's Blakeslee plant is divided into a machine shop anda foundry, each of which is located in separate buildings situated about60 feet apart.Approximately 95 percent of the business of the Com-pany is the manufacture of castings for hand grenades and practicebombs, and 5 percent is in making castings for ship ventilators andmanufacturing veneer machinery.Ttie process for the manufactureof castings starts in the foundry where moulds are made and the cast-ings poured, cooled, and rolled.From the foundry the castings aretaken to the machine shop where they are worked into a finished stateand painted.The machine shop is under the supervision of a super-intendent who reports to the plant manager; the foundry is under thedirect supervision of the plant manager.While the 15 machinists andmachinists' helpers, who are engaged solely in making veneer machin-eiy and lathes, are considered highly skilled and paid 20 to 25 percenthigher than any other group, the remaining 75 percent of the machineshop employees are unskilled and semi-skilled workers.There isconsiderable interchange of unskilled workers between the two divi-sions and the basic pay in both divisions is the same.The Companyoperates a single maintenance department for both divisions.The unitary character of the Company's operations described aboveclearly indicates the appropriateness-of a single unit of production andmaintenance employees.Since there is no history of collective bar-gaining in the plant and since all production and maintenance em-ployees are apparently eligible to membership in both unions, we findno merit in the contention of the I. A. M. for a unit comprised onlyof machine shop employees.There is also a dispute between the parties with respect to twoshipping department employees, Morris and Murphy; the C. I. 0.would include them in the unit, whereas the I. A. M. would excludethem.The Company takes a neutral position as to Morris but wouldincludeMurphy in the unit. The record shows that the shippingdepartment is confined to a wire enclosure in the machine shop.Morris is the head of the department and his duties consist in receivingshipments of materials, keeping an inventory of supplies, issuing toolsto mechanics, and packing and shipping the finished products.He isassisted by Murphy, and occasionally by two or three laborers fromthe machine shop whenever it is necessary.He is considered a work-ing foreman.We shall exclude Morris from the unit. Since itappears, however, that Murphy's duties are similar to those of anordinary shipping clerk, we shall include him. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees in the Com-pany's Blakeslee plant, excluding foremen, all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction,watchmen, guards, and clerical employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-Iing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth insaid Direction.The I. A. M. did not indicate its desirefor a place onthe ballot, in the event the Board found a plant-wide unit appropriate.However, we shall accord it a place on the ballot with the privilege ofwithdrawing from the election if it so desires.DIRECTION OF ELECTIONIBy virtue of ftnd pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American CastingCompany, Birmingham, Alabama, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work'during said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Steel-workers of America, affiliated with the C. I. 0., or by InternationalAssociation of Machinists, unaffiliated, for the purposes of collectivebargaining, or by neither.